     Case 1:17-cv-00050-SPW-TJC Document 364 Filed 02/08/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION


CHARLES M.BUTLER,III, and                Cause No. CV 17-50-SPW-TJC
CHOLE BUTLER,


            Plaintiffs,                          ORDER GRANTING
                                                UNOPPOSED MOTION
      vs.
                                                FOR LEAVE TO FILE
                                                   UNDER SEAL
UNIFIED LIFE INSURANCE
COMPANY,et al..

            Defendants




      Upon the Defendant, Unified Life Insurance Co.'s Unopposed Motion to File

Under Seal(Doc.363)a Motion for Reconsideration, and for good cause appearing,

     IT IS HEREBY ORDERED that Unified Life Insurance Co.'s unopposed

motion for leave to file its motion for reconsideration and supporting documents

under seal is GRANTED.


      DATED this ^ day of February, 2021.


                                           SUSAN P. WATTERS
                                           U.S. District Court Judge
